Case: 16-10666     Date Filed: 07/12/2017    Page: 1 of 13


                                                           [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10666
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:16-cv-20283-KMW



JOHN WESTLEY,

                                                Plaintiff - Appellant,

versus

JOSE L. ALBERTO,
RE/MAX LLC,
VERONA CONDOMINIUM ASSOCIATION INC.,
CHARLES PIERCE MATTHEWS,
DEUTSCHE BANK SECURITIES, INC.,
JACQUELYN PLASNER NEEDELMAN,
MIAMI DADE COUNTY COURTS
c/o Wendell M. Graham, et al.,

                                                Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 12, 2017)
              Case: 16-10666        Date Filed: 07/12/2017   Page: 2 of 13


Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:

      For the third time, plaintiff John Westley has filed suit against several

individuals and entities alleging that they conspired to fraudulently evict him from

his apartment, destroy his personal property, and quash his subsequent efforts to

obtain relief. Westley appeals the transfer of his case from the Middle District of

Florida to the Southern District of Florida, the district court’s dismissal of his

complaint with prejudice, and several alleged docketing errors by the district court

clerk. After careful review, we affirm the district court’s dismissal of Westley’s

complaint.

                               I.      BACKGROUND

      The saga of this lawsuit began in 2013, when Westley filed suit in the

District of Minnesota alleging that a number of defendants conspired to

fraudulently evict Westley from his Miami, Florida apartment and destroy his

personal property. According to the complaint, the defendants conspired to evict

him in retaliation for his cooperation with federal authorities investigating fraud

and corruption by several of the alleged co-conspirators. Westley alleged 11

counts against the defendants, including inducement, misrepresentation, fraud,

tortious interference, defamation, conversion, unjust enrichment, racketeering,

whistleblower retribution, breach of contract and malpractice. In pleading federal


                                             2
              Case: 16-10666     Date Filed: 07/12/2017   Page: 3 of 13


subject matter jurisdiction, Westley further alleged violations of the First and Fifth

Amendments, the Fair Housing Act, the Fraud Enforcement and Recovery Act, and

the Racketeer Influence and Corrupt Organizations Act, among others. On two

defendants’ motions, the Minnesota district court dismissed the case without

prejudice for lack of personal jurisdiction and improper venue. On a separate

motion, the district court also dismissed with prejudice Westley’s claims against a

third defendant, Deutsche Bank National Trust Company, noting that the claims

were difficult to decipher and implausible. The Eighth Circuit summarily

affirmed.

      Following that dismissal, Westley filed another complaint, this time in the

Northern District of Florida, again naming numerous defendants, including most of

the defendants from the Minnesota case as well as the attorneys who represented

Deutsche Bank in that case. Although Westley added a few new factual

allegations and two additional claims, the complaint was similar to the one he had

filed in Minnesota. Noting that 12 of the defendants were located in the Southern

District of Florida and only one was in the Northern District of Florida, and that

the events allegedly giving rise to the claims at issue took place in the Southern

District of Florida, a magistrate judge sua sponte transferred the case to the

Southern District of Florida. In his order, the magistrate judge—like the

Minnesota district court judge—noted that the complaint was “difficult to


                                          3
              Case: 16-10666     Date Filed: 07/12/2017   Page: 4 of 13


construe” and “constitute[d] a classic example of a shotgun pleading.” Transfer

Order, S.D. Fla. Case No. 1:14-cv-22939, Doc. 5 at 1. After receiving the case, the

district court in the Southern District of Florida dismissed it without prejudice for

failure to comply with the pleading standards of Federal Rule of Civil Procedure

8(a)(2). Westley failed to appeal this ruling.

      Westley then filed this lawsuit in the Middle District of Florida against two

dozen defendants, including many of those named in his first two suits, as well as

the District of Minnesota and Southern District of Florida judges who dismissed

his previous cases. This complaint again made factual allegations similar to his

two prior complaints and contained the same 13 claims as his second complaint. It

also alleged that a majority of the 24 defendants lived in the Southern District of

Florida.

      The Middle District of Florida judge sua sponte entered an order for Westley

to show cause why the case should not be dismissed for improper venue or

otherwise transferred to the Southern District of Florida. Westley sought relief

from the order, arguing that judicial estoppel and res judicata barred the court from

transferring the case, that the district court committed misconduct by engaging in

ex parte communications with the defendants, that the district judge had a financial

stake in the case, and that the Southern District of Florida was an inappropriate

venue because he was suing a judge of that district. Westley also asked for an


                                           4
                Case: 16-10666       Date Filed: 07/12/2017       Page: 5 of 13


extension of time to respond to the show cause order. Describing the complaint as

“virtually indecipherable,” the Middle District of Florida judge rejected both of

Westley’s motions and ordered the case transferred to the Southern District of

Florida. Transfer Order, Doc. 46.1

       The record reflects that prior to the transfer, Westley obtained returns of

service from just three of the 24 defendants: Miami-Dade County Courts,

Jacquelyn Needleman, and Pabitree Goolcharran. Miami-Dade and Needleman

filed separate motions to dismiss for failure to state a claim, among other grounds.

Westley never filed responses to these motions. Instead, he requested an extension

of time to respond to Needleman’s motion, which had been docketed prior to the

transfer. Westley attempted to file two additional motions, one to strike

Needleman’s motion to dismiss and disqualify her counsel and another for an

extension of time to respond to Miami-Dade’s motion to dismiss. These motions

failed to arrive at the Middle District of Florida until after the case had been

transferred and therefore never were docketed. Westley did, however, obtain a

clerk’s default against Goolcharran in the Middle District of Florida three days

before the case was transferred.

       One week after the case was transferred to the Southern District of Florida,

the district court granted Needleman’s motion to dismiss and sua sponte dismissed

       1
          Unless otherwise noted, citations to “Doc. __” refer to numbered docket entries in the
district court record in this case.
                                                5
              Case: 16-10666     Date Filed: 07/12/2017     Page: 6 of 13


the complaint as to all other defendants for failure to meet minimum pleading

standards. Noting Westley’s multiple prior attempts to state a claim, the district

court concluded that further amendment would be futile and dismissed the

complaint with prejudice.

      Westley now appeals the transfer, the dismissal of his complaint with

prejudice, and the district court’s alleged failure to docket his motions.

                         II.    STANDARD OF REVIEW

      “A transfer of venue is completely within the discretion of the trial court and

the decision to deny a change of venue request will be reversed only for abuse of

discretion.” United States v. Smith, 918 F.2d 1551, 1556 (11th Cir. 1990). We

review a district court’s decision granting a motion to dismiss de novo. MSP

Recovery, LLC v. Allstate Ins. Co., 835 F.3d 1351, 1357 (11th Cir. 2016). In doing

so, we accept the well-pleaded allegations in the complaint as true and view them

in the light most favorable to the plaintiff. See Chaparro v. Carnival Corp., 693

F.3d 1333, 1335 (11th Cir. 2012).

                                III.   DISCUSSION

A.    Venue Transfer

      Under 28 U.S.C. § 1391(b), when the defendants reside in different states,

venue lies in “a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred, or a substantial part of property that is


                                           6
             Case: 16-10666     Date Filed: 07/12/2017    Page: 7 of 13


the subject of the action is situated.” 28 U.S.C. § 1391(b)(2). “Before transferring

[a case] sua sponte, . . . the judge should, at minimum, issue an order to show

cause why the case should not be transferred, and thereby afford the parties an

opportunity to state their reasons.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336

(11th Cir. 2011) (internal quotation marks omitted).

      The district court in the Middle District of Florida properly transferred this

case to the Southern District of Florida. The complaint noted that a majority of the

defendants resided in that district, although some defendants were residents of

Minnesota, Missouri, and California. Given that the property in question was in

Miami and the events at the center of the complaint overwhelmingly took place in

Miami, the district court correctly determined that the proper venue was the

Southern District of Florida. See 28 U.S.C. § 1391(b)(2) (noting that where

defendants are from more than one state, venue lies where “a substantial part of the

events” giving rise to the complaint occurred). Before transferring the case, the

district court entered an order to show cause, giving Westley an opportunity to

demonstrate to the court that the case should remain in the Middle District of

Florida. But instead of taking advantage of that opportunity, Westley made a

series of frivolous legal arguments and leveled unsupported accusations of

misconduct at the district court. Westley was afforded all the due process required

by law; he chose to squander his opportunity by focusing on imagined injustices.


                                          7
              Case: 16-10666     Date Filed: 07/12/2017   Page: 8 of 13


      Nor was transfer of this case to the Southern District of Florida barred

because one of the defendants is a judge of that district. 28 U.S.C. § 455 governs

the disqualification of judges. “Any justice, judge, or magistrate judge of the

United States shall disqualify himself in any proceeding in which his impartiality

might reasonably be questioned.” 28 U.S.C. § 455(a). Disqualification is also

required “[w]here [the judge] has a personal bias or prejudice concerning a party,

or personal knowledge of disputed evidentiary facts concerning the proceeding.”

28 U.S.C. § 455(b)(1). The standard under § 455 is objective, requiring the court

to determine whether a disinterested lay observer informed of all the relevant facts

would “entertain a significant doubt about the judge’s impartiality.” Bolin v. Story,

225 F.3d 1234, 1239 (11th Cir. 2000).

      Citing no law and without pointing to any supporting evidence, Westley

asserts that no judge of the Southern District of Florida could possibly be unbiased

where another judge of that district was a defendant. We disagree. Bolin is

dispositive. In Bolin, the plaintiff sued in the Northern District of Georgia several

judges of the same district, and moved for the judge assigned to the case to

disqualify himself. The judge declined to do so, and we affirmed, noting:

      Plaintiffs’ motions offer no factual evidence of the type of personal
      bias that would sustain a doubt about [the judge]’s impartiality and
      require recusal in this case. Plaintiffs base their motions upon the fact
      that [the judge] has sat by designation on the Eleventh Circuit Court
      of Appeals in the past, has a long-term working relationship with a
      large majority of the defendants, and oversaw a grand jury
                                          8
                Case: 16-10666       Date Filed: 07/12/2017        Page: 9 of 13


       investigation of one of the plaintiffs. We conclude that these
       allegations are not sufficient to cause an objective, disinterested, lay
       observer to entertain a significant doubt about [the judge]’s
       impartiality.

Bolin, 225 F.3d at 1239. So too here. Westley offered no factual support for his

assertion that every judge of the Southern District of Florida harbored bias against

his case sufficient to require disqualification. The case was therefore properly

transferred to the Southern District of Florida. 2

B.     Dismissal

       Liberally construing Westley’s opening brief, Westley argues that the

district court improperly dismissed his complaint with prejudice sua sponte and did

so without affording him proper notice. Again, we disagree. A district court may

sua sponte dismiss an action if the court employs a fair procedure. Tazoe, 631

F.3d at 1336. A fair procedure generally requires notice to the parties of the

court’s intent to dismiss the action and an opportunity to respond. Id. We

nonetheless will affirm a district court’s dismissal of a complaint without notice if

the complaint was “patently frivolous or if reversal would be futile.” Id. (alteration

and internal quotation marks omitted).

       The district court properly dismissed Westley’s complaint. The complaint

failed to state a claim under Federal Rule of Civil Procedure 8(a)(2), which


       2
         To the extent Westley argues that res judicata or judicial estoppel precluded the transfer
of the case to the Southern District of Florida, we reject his arguments as meritless.
                                                 9
               Case: 16-10666   Date Filed: 07/12/2017   Page: 10 of 13


requires that a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” We have identified multiple types of

“shotgun pleadings” insufficient to satisfy Rule 8. One kind of shotgun pleading is

“replete with conclusory, vague, and immaterial facts not obviously connected to

any particular cause of action.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792

F.3d 1313, 1322 (11th Cir. 2015). Another type alleges “multiple claims against

multiple defendants without specifying which of the defendants are responsible for

which acts or omissions, or which of the defendants the claim is brought against.”

Id. at 1323.

      Westley’s complaint suffered from both of these infirmities. Most

paragraphs in the complaint accused strings of defendants of engaging in a broad

conspiracy to harm Westley, but rarely if ever did the complaint identify the

specific actions taken by any individual defendant. For example, paragraph nine

alleges that a host of defendants “conspired, perpetrated and conducted

unlawful . . . acts,” without identifying any specific actions taken by any

defendant. Compl., Doc. 1 at 7. Paragraph 10 alleged that a number of defendants

conspired to sell a piece of real property to another defendant “through unlawful

publically corrupt acts, bribes and influence peddling,” again without identifying

any specific acts by any defendant. Id. at 8. Paragraph 11 similarly pled, in

conclusory fashion, that several defendants engaged in “illegal banking real estate


                                          10
             Case: 16-10666     Date Filed: 07/12/2017   Page: 11 of 13


fraud, obstruction of justice, influence peddling and domestic terrorism against

citizens.” Id. at 8-9. Likewise, each of the 13 counts in the complaint implicated

multiple defendants without identifying any specific actions taken by any

defendant that gave rise to the count.

      In short, while Westley’s complaint at times described alleged events in

some detail, it offered nothing more than “conclusory, vague, and immaterial

facts” in describing the defendants’ allegedly improper behavior. Weiland, 792

F.3d at 1322. The district court therefore properly dismissed it. Moreover, given

that Westley was warned repeatedly by multiple courts that his complaint was

incomprehensible, his failure to improve its specificity and clarity warranted

dismissal with prejudice. Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001)

(“A district court need not, however, allow an amendment . . . where there has

been undue delay, bad faith, dilatory motive, or repeated failure to cure

deficiencies by amendments previously allowed . . . or . . . where amendment

would be futile.”).

      The district court also was not required to afford Westley notice or an

opportunity to respond before sua sponte dismissing the complaint because the

complaint was “patently frivolous.” Tazoe, 631 F.3d at 1336. Westley alleged a

broad, ill-defined conspiracy involving widespread bribery and public corruption

cutting across two dozen defendants, including multiple federal judges. Yet the


                                         11
               Case: 16-10666       Date Filed: 07/12/2017      Page: 12 of 13


complaint offered virtually nothing in terms of specifics to support its outrageous

claims. Because “[i]t is patently obvious, given the legal and factual inadequacies

of the complaint, that [Westley] could not prevail,” the district court properly

dismissed the complaint sua sponte. Byrne v. Nezhat, 261 F.3d 1075, 1127 (11th

Cir. 2001), abrogated on other grounds by Bridge v. Phoenix Bond & Indem. Co.,

553 U.S. 639 (2008). 3

C.     Docketing Errors

       Finally, Westley protests alleged docketing errors that prevented the district

court from considering (1) his motion for an extension of time to respond to Miami

Dade’s motion to dismiss and (2) his motion for disqualification of Needleman’s

counsel and to strike Needleman’s motion to dismiss. The district court having

properly dismissed the entire complaint with prejudice sua sponte, any error

arising from the failure to docket these motions or transmit them to the Southern

District of Florida was harmless and did not affect Westley’s substantial rights.

See Fed. R. Civ. P. 61 (“Unless justice requires otherwise, no . . . error by the court

. . . is ground for . . . disturbing a judgment or order. At every stage of the

proceeding, the court must disregard all errors and defects that do not affect any

party’s substantial rights.”).
       3
         Because the district court properly dismissed the entire complaint with prejudice, we
need not consider its specific dismissal of the claims against defendant Needleman. Moreover,
dismissal of the claims against defendant Goolcharran was proper notwithstanding the clerk’s
entry of a default against her because Westley neither moved for nor received a default judgment
pursuant to Federal Rule of Civil Procedure 55(b)(2).
                                               12
      Case: 16-10666     Date Filed: 07/12/2017   Page: 13 of 13


                        IV.   CONCLUSION

For the foregoing reasons, we affirm the judgment of the district court.

AFFIRMED.




                                  13